              Case 1:19-cv-05758-DLC Document 31 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANDREA ROSSBACH,                                                                        6/4/20

             Plaintiff,
                                                    19-CV-5758 (DLC) (BCM)
       -against-
                                                    ORDER
MONTEFIORE MEDICAL CENTER, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Defendants' letter-application (Dkt. No. 29) seeking "clarification" of my May 21, 2020 Order

(Dkt. No. 28) is DENIED. This action is referred to me for settlement only. In the May 21 Order, I did not

"instruct" the parties to search the cellphones of plaintiff and the individual defendants for relevant text

messages or other ESI. Instead, I noted (as I had during the teleconference earlier that day) that given the

evidence recently produced from plaintiff's cellphone, a settlement conference is unlikely to be productive

until all three individual parties' cellphones have been searched for relevant text messages or other ESI. In

my view, given the nature of the allegations in this case, those searches should have been conducted long

before now, regardless of whether the individual parties recall having sent or received relevant messages.

Thus, I adjourned the settlement conference until that basic discovery is completed. Nothing in

defendants' letter dated May 28, 2020 (Dkt. No. 29) changes my view as to what is required in order to

conduct an effective settlement conference. Consequently, no clarification of my May 21 Order is

necessary.

Dated: New York, New York                     SO ORDERED.
       June 4, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
